  Case 18-31635         Doc 46      Filed 02/27/19 Entered 02/27/19 17:01:11                Desc Main
                                      Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

In re:                                            )               Chapter 11
                                                  )
VR KING CONSTRUCTION, LLC1                        )               Case No. 18-31635
                                                  )
                      Debtor.                     )
                                                  )


                                       NOTICE OF HEARING

   PLEASE TAKE NOTICE that VR KING CONSTRUCTION, LLC, the above-captioned
debtor and debtor in possession, filed with the Court a MOTION TO EXTEND (I) TIME TO
ASSUME OR REJECT EXECUTORY CONTRACTS PURSUANT TO SECTIONS 105 AND
365 AND (II) THE EXCLUSIVE PERIODS WITHIN WHICH THE DEBTOR MAY FILE A
CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THERETO PURSUANT TO 11
U.S.C. § 1121 (the “Motion”) in connection with the above-referenced chapter 11 case.

          PLEASE TAKE FURTHER NOTICE that your rights may be affected by the
   Motion. You should read these papers carefully and discuss them with your attorney, if you
   have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
   one.

           PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held on
    WEDNESDAY, March 13, 2019 at 9:30 A.M. (EST) before the Honorable Laura T. Beyer
    in Courtroom 1-5 at the United States Bankruptcy Court, Charles R. Jonas Federal Building,
    401 W. Trade Street, Charlotte, North Carolina.

            PLEASE TAKE FURTHER NOTICE that the Court may grant the relief requested
    in the Motion at said hearing. No further notice will be given.


    Dated:       Charlotte, North Carolina
                 February 27, 2019
                                                  SODOMA LAW, P.C.

                                                  /s/ John C. Woodman
                                                  John C. Woodman (NC Bar No. 42365)
                                                  211 East Blvd.
                                                  Charlotte, North Carolina 28203
                                                  (704) 442-0000
                                                  jwoodman@sodomalaw.com
                                                  Counsel for Debtor
         1 This matter has been substantively consolidated with the following chapter 11 Debtors: VR
         Investments, LLC 18-31637 and Baranko Enterprise, Inc. 18-31638.
  Case 18-31635         Doc 46      Filed 02/27/19 Entered 02/27/19 17:01:11                Desc Main
                                      Document     Page 2 of 2



                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


In re:                              )                             Chapter 11
                                    )
VR KING CONSTRUCTION, LLC1          )                             Case No. 18-31635
                                    )
            Debtor.                 )
____________________________________)


                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of February, 2019 a copy of the Notice of Hearing
and the Motion To Extend (I) Time To Assume Or Reject Executory Contracts Pursuant To
Sections 105 And 365 And (Ii) The Exclusive Periods Within Which The Debtor May File A
Chapter 11 Plan And Solicit Acceptances Thereto Pursuant To 11 U.S.C. § 1121 were served via
U.S. Mail and electronic notification on those parties registered with the United States
Bankruptcy Court, Western District of North Carolina ECF system to receive notices for this
case and on the parties pursuant to the attached matrix.


         This the 27th day of February, 2019.




                                                         /s/ John C. Woodman
                                                         John C. Woodman (NC Bar No. 42365)
                                                         211 East Blvd.
                                                         Charlotte, North Carolina 28203
                                                         (704) 442-0000
                                                         jwoodman@sodomalaw.com
                                                         Counsel for the Debtor




         1 This matter has been substantively consolidated with the following chapter 11 Debtors: VR
         Investments, LLC 18-31637 and Baranko Enterprise, Inc. 18-31638.
